Citation Nr: 0843797	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-29 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to September 
1962, from September 1962 to September 1968 and from December 
1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).

Prior to the September 2004 rating decision on appeal, the 
veteran was provided VCAA notice indicating what evidence was 
needed in order to reopen his claim for a TDIU, however, the 
Board notes that this case does not present a new and 
material evidence issue, as it is a claim for TDIU and not a 
claim for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2008).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).

In this case, the veteran does meet the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a TDIU, as the only disability for which 
the veteran has established entitlement to service connection 
is post-traumatic stress disorder (PTSD), rated as 70 percent 
disabling since November 21, 1999.  However, the remaining 
question is whether the veteran's service-connected 
disability alone, in fact, renders him unemployable.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16.

The veteran was afforded a VA examination in May 2005, in 
which he reported being unemployed for the last five years 
and had significant problems with focus and concentration, 
thereby causing him to give up his job.  The Board notes that 
while the VA examiner evaluated the current severity of the 
veteran's PTSD, the examination report contains no opinion 
with respect to whether the veteran's service-connected PTSD 
alone precluded him from being able to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a) 
(2008).  Thus, in order to decide the claim, a medical 
examination and opinion based upon a review of the evidence 
of record, without consideration of any nonservice-connected 
disabilities, is necessary to determine whether the veteran's 
service-connected PTSD alone renders him unemployable.  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claims.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the veteran by the pertinent VA 
medical facility.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the veteran 
for a VA psychiatric examination with an 
appropriate specialist to determine 
whether he is unable to secure and follow 
substantially gainful occupation due 
solely to his service-connected PTSD.  
Based on the examination and a review of 
the claims folder, the examiner should 
provide an opinion as to whether the 
veteran's service-connected PTSD alone 
renders him unable to obtain or retain 
substantially gainful employment.  If so, 
the examiner should provide an approximate 
date as to when this disability rendered 
the veteran unemployable.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
